DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (GB 381,095).
Regarding claim 1, Moore discloses a clip, comprising: 
an insertion piece to be inserted into a valley defined by forming a folded portion formed by folding a corner of a stack of a plurality of paper pieces (see annotated Fig. 2); 
a front-side clamping piece to be brought into contact with a paper piece portion on a front side with respect to the valley (see annotated Fig. 2); and 
a back-side clamping piece to be brought into contact with a paper piece portion on a back side with respect to the valley (see annotated Fig. 2), 
wherein the insertion piece, the front-side clamping piece, and the back-side clamping piece are elastically and integrally formed so that the paper piece portion on the front side and the paper piece portion on the back side with respect to the valley are clamped between the front-side clamping piece and the insertion piece and between the insertion piece and the back-side clamping piece, respectively, and both of the paper piece portion on the front side and the paper piece portion on the back side with respect to the valley are clamped between the front-side clamping piece and the back-side clamping piece (see annotated Fig. 2).  
Regarding claim 2, Moore discloses, wherein the insertion piece, the front-side clamping piece, and the back-side clamping piece are elastically and integrally formed through formation in a spiral shape (see annotated Fig. 2).  
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirzel (US Patent No. 5,010,629).
Regarding claim 1, Hirzel discloses a clip, comprising: 
an insertion piece to be inserted into a valley defined by forming a folded portion formed by folding a corner of a stack of a plurality of paper pieces (see annotated Fig. 2); 
a front-side clamping piece to be brought into contact with a paper piece portion on a front side with respect to the valley (see annotated Fig. 2); and 
a back-side clamping piece to be brought into contact with a paper piece portion on a back side with respect to the valley (see annotated Fig. 2), 
wherein the insertion piece, the front-side clamping piece, and the back-side clamping piece are elastically and integrally formed so that the paper piece portion on the front side and the paper piece portion on the back side with respect to the valley are clamped between the front-side clamping piece and the insertion piece and between the insertion piece and the back-side clamping piece, respectively, and both of the paper piece portion on the front side and the paper piece portion on the back side with respect to the valley are clamped between the front-side clamping piece and the back-side clamping piece (see annotated Fig. 2).  
Regarding claim 4, Hirzel further discloses a, comprising a base end portion (see annotated Fig. 2), 
wherein the insertion piece, the front-side clamping piece, and the back-side clamping piece are formed as three clip pieces extending from the base end portion (see annotated Fig. 2).  

    PNG
    media_image1.png
    465
    709
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    389
    575
    media_image2.png
    Greyscale


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677